ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
GS Engineering, Inc.                        )      ASBCA No. 59361
                                            )
Under Contract Nos. W56HZV-06-C-0590        )
                    M67854-07-C-0005        )
                    W56HZV-07-C-0031        )
                    W56HZV-07-C-0146        )
                    W56HZV-07-C-0604        )
                    W56HZV-08-C-0037        )
                    W56HZV-08-C-0276        )
                    W56HZV-09-C-0083        )
                    W56HZV-09-C-0026        )

APPEARANCE FOR THE APPELLANT:                      Brian T. Lang, Esq.
                                                    Warner Norcross & Judd LLP
                                                    Grand Rapids, MI

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Lawrence S. Rabyne, Esq
                                                    Senior Trial Attorney
                                                    Defense Contract Management Agency
                                                    Arlington Heights, IL

                                   ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 January 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 59361, Appeal of GS Engineering, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                 2